UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

RASZELL REEDER,

                                      Plaintiff,
       vs.                                                           9:15-CV-1078
                                                                     (MAD/TWD)
DSS BELL, Upstate Correctional Facility; CAPT.
BISHOP, Upstate Correctional Facility; SGT.
SMITH, Upstate Correctional Facility; OFFICER
REIF, Upstate Correctional Facility; OFFICER
RAMSDELL, Upstate Correctional Facility;
LIEUTENANT QUINN, Upstate Correctional
Facility; and LIEUTENANT SALLS, Upstate
Correctional Facility,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

RASZELL REEDER
94-A-6388
Upstate Correctional Facility
P.O. Box 2001
Malone, New York 12953
Plaintiff pro se

OFFICE OF THE NEW YORK                                JOHN F. MOORE, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action on September 3, 2015, alleging various violations of his

constitutional rights. See Dkt. No. 1. Plaintiff's claims arise out of events that occurred during

his confinement at Upstate Correctional Facility ("Upstate C.F.") where all Defendants were

employed during the relevant time period. See id. Following initial review, the following claims
remain: (1) Eighth Amendment excessive force and failure to intervene claims against Defendants

Bell, Bishop, Smith, Reif, Ramsdell, and Salls; and (2) an Eighth Amendment conditions of

confinement claim against Defendants Quinn and Smith. See Dkt. No. 17 at 20-21.

       Following the Court's September 17, 2018 denial of Plaintiff's motion to amend his

complaint, Defendants Bell and Quinn moved for summary judgment. See Dkt. Nos. 118, 121. In

a May 7, 2019 Order and Report-Recommendation, Magistrate Judge Dancks recommended that

Defendants' motion be granted in part and denied in part. See Dkt. No. 137. Specifically,

Magistrate Judge Dancks found that, as to Defendant Bell, Plaintiff has failed to establish that he

was personally involved in the alleged use of force. See id. at 16-17. Further, Magistrate Judge

Dancks found that even if Plaintiff had created a question of facts as to Defendant's Bell's

personal involvement, summary judgment would still be appropriate because there was no

showing that he had the requisite level of culpability to satisfy the subjective component of

Plaintiff's excessive force claim. See id. at 17. As to Defendant Quinn, Magistrate Judge Dancks

recommended denying the motion for summary judgment. See id. at 19-20. Magistrate Judge

Dancks noted that there are several inconsistencies in the record that create questions of fact and

issues of credibility, making summary judgment inappropriate. See id.

       In a document dated May 9, 2019, Plaintiff has objected to the recommended dismissal of

Defendant Bell. See Dkt. No. 140. Specifically, Plaintiff states that as Deputy Superintendent of

Security, Defendant Bell was personally involved in the incident. See id. at 2. Plaintiff claims

that Defendant Bell was required to stay at his cell once he authorized other corrections staff to

use force and chemical agents to remove Plaintiff from his cell. See id. Further, Plaintiff argues

that he was personally involved in the incident because he studied videos of the use of force after

it occurred. See id. Finally, Plaintiff argues that chemical agents should not have been used

                                                  2
against him because he suffers from "severe herpes infectious disease, thyroid disorder, [and]

severe mental illness." Id.

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleadings. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c) (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255, 106 S. Ct. 2502, 2513-14, 91 L. Ed. 2d 202 (1986)) (other citations omitted). Where

the non-movant either does not respond to the motion or fails to dispute the movant's statement of

material facts, the court may not rely solely on the moving party's Rule 56.1 statement; rather the

court must be satisfied that the citations to evidence in the record support the movant's assertions.

See Giannullo v. City of N.Y., 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in

the record the assertions in the motion for summary judgment "would derogate the truth-finding

functions of the judicial process by substituting convenience for facts").

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d

                                                  3
652 (1972)) (other citations omitted). The Second Circuit has instructed that the court is

obligated to "make reasonable allowances to protect pro se litigants" from inadvertently forfeiting

legal rights merely because they lack a legal education. Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)). "However, this

does not mean that a pro se litigant is excused from following the procedural requirements of

summary judgment. See id. at 295 (citing Showers v. Eastmond, 00 CIV. 3725, 2001 WL 527484,

*1 (S.D.N.Y. May 16, 2001)). Specifically, "a pro se party's 'bald assertion,' completely

unsupported by evidence is not sufficient to overcome a motion for summary judgment." Lee v.

Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995) (citing Cary v. Crescenzi, 923 F.2d 18, 21 (2d

Cir. 1991)).

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendation made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       In the present matter, the Court finds that Magistrate Judge Dancks correctly determined

that the Court should grant the motion for summary judgment as to Defendant Bell, but deny the

motion as to Defendant Quinn. At his deposition, Plaintiff clarified that his claim against

Defendant Bell is limited to his authorization of the use of chemical agents in general, his

                                                 4
authorization of the use of two rather than just one canister, and his knowledge that both canisters

were faulty causing them to release too much chemical agent. See Dkt. No. 121-5 at 82-86, 107-

08. As Magistrate Judge Dancks correctly noted, the undisputed evidence establishes that

Defendant Bell authorized the use of chemical agents and, if necessary, physical force to extract

Plaintiff from his cell only after being informed by Defendant Bishop that Plaintiff was refusing

to leave his cell. See Dkt. No. 121-4 at ¶ 11. Aside from Plaintiff conclusory assertions, the

record is devoid of evidence suggesting that Defendant Bell was aware that the chemical agents

he authorized were used improperly or that they were in any way defective. Rather, Defendant

Bell stated in his declaration that it was standard procedure to bring two canisters when chemical

agents were to be deployed in case one canister malfunctioned and that there was no indication

that either canister taken to Plaintiff's cell was defective. See id. at ¶¶ 13-14. Additionally,

Plaintiff appears to claim that Defendant Bell only learned about the manner in which the

chemical agents were used and the alleged excessive force when he watched the videos of the

incident after it had already occurred, making it too late for him to possibly intervene. See Dkt.

No. 126 at 7. Accordingly, the Court finds that Magistrate Judge Dancks correctly determined

that Plaintiff failed to establish supervisory liability against Defendant Bell. In the alternative, the

Court agrees that Plaintiff failed to demonstrate the necessary culpability to satisfy the subjective

component of this claim against Defendant Bell. As such, Defendants' motion for summary

judgment is granted as to Defendant Bell. Finally, as to Defendant Quinn, the Court agrees that

questions of fact preclude granting summary judgment.

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Dancks' May 7, 2019 Order and Report-

Recommendation is ADOPTED in its entirety for the reasons stated therein; and the Court further

                                                   5
       ORDERS that Defendants' motion for summary judgment (Dkt. No. 121) is GRANTED

in part and DENIED in part; and the Court further

       ORDERS that the Clerk of the Court shall terminate Deputy Superintendent Bell as a

Defendant in this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 28, 2019
       Albany, New York




                                                6
